Dear Mr. Roberson:
We are in receipt of your request for an opinion regarding absentee ballot requests for voting absentee by mail. You have provided our office with an absentee ballot request form, which I assume you have produced, which allows a voter to fill in the blanks, sign and return to the registrar of voters in order to request an absentee ballot by mail. You question whether this form can be used in upcoming elections?
R.S. 18:18 provides for the powers and duties of the Commissioner of Elections, one of which is to "[p]rescribe uniform rules, regulations, forms, and instructions, which shall be approved by the attorney general and thereafter shall be applied uniformly by each registrar of voters in the state." (Emphasis added). It is our opinion that this provision of the law can be followed to provide for an absentee ballot request form such as the one you are suggesting. Therefore, we suggest you contact the Commissioner's office for further action herein.
If we can be of further assistance, please advise.
Yours very truly,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              ______________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;cwr Cc: Hon. Suzanne H. Terrell